Citation Nr: 0608384	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for Crohn's 
disease, currently assigned a 30 percent evaluation.

2.  Entitlement to a higher initial evaluation for major 
depressive disorder, currently assigned a 50 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1982 to January 
1988, with additional periods of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of July 2003 and August 2003, which granted service 
connection for the disabilities, and assigned the 
evaluations, currently on appeal.


FINDINGS OF FACT

1  Crohn's disease is no more than moderately severe.

2.  Recurrent anal fistulae are manifested by occasional 
slight to moderate leakage.  

3.  Major depressive disorder is manifested by symptoms 
resulting in difficulty, but not inability, in establishing 
and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent rating for Crohn's disease are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7323 
(2005).

2.  The criteria for a separate 10 percent evaluation for 
fistula in ano, effective October 6, 1997, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7332 (2005).

3.  The criteria for an initial evaluation in excess of 50 
percent rating for major depressive disorder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Although the disability 
must be considered in the context of the whole recorded 
history, including service medical records, the present level 
of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Both issues in this appeal are initial rating cases; in such 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found; therefore, all evidence of 
the veteran's condition since the effective date must be 
carefully considered.  See Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2.

I.  Crohn's disease

Medical evidence of record shows that the veteran was 
diagnosed with Crohn's disease in 1989.  In early 1990, he 
experienced an acute exacerbation, with weight loss, and 
reduced hemoglobin, requiring blood transfusions.  He again 
experienced exacerbations in 1992, and developed iron 
deficiency anemia and perianal fissures.  In November 1996, 
fistula in ano was noted.  Service connection for Crohn's 
disease was granted in June 2003, effective in October 1997.  

There is no Diagnostic Code directly applicable to Crohn's 
disease.  The veteran's service-connected Crohn's disease is 
currently rated by analogy to Diagnostic Code 7323 
(ulcerative colitis).  38 C.F.R. § 4.20.  Under this code, 
moderately severe symptoms with frequent exacerbations 
warrant a 30 percent rating.  A 60 percent rating is 
warranted for severe symptoms with numerous attacks a year 
and malnutrition, with health only being fair when disease is 
in remission.  A 100 percent rating is warranted for a 
pronounced condition, resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess.  38 C.F.R. § 4.71a, Diagnostic Code 7323.

The several volumes of VA medical records show the veteran 
has been hospitalized on numerous occasions since October 
1997, primarily for treatment of alcohol dependence.  He has 
also had several domiciliary stays.  In general, these 
records show Crohn's disease as an ongoing diagnosis, rarely 
with flares.  In December 1997, he weighed 170 pounds, and 
was noted to be fairly stable with no flares.  The only 
hospitalization which resulted in a primary diagnosis of 
Crohn's disease was a domiciliary residence from November 
1998 to April 1999.  During this stay, in January 1999, he 
underwent a baseline colonoscopy, which disclosed Grade 3 
inflammation and lesions throughout.  The assessment was 
moderately severe Crohn's colitis, and he was started on 
prednisone.  

In May 2003, a VA examination was conducted.  The veteran 
complained of cramps in the lower abdomen, as well as 
diarrhea 10 to 15 times per day, and he said that he had been 
continuously on steroids since 1989.  On examination, he had 
a slightly protuberant abdomen, and appeared well-nourished.  
Bowel sounds were present and normal.  An internal 
examination was not conducted.  

Another VA examination was performed in January 2004.  At 
that time, the veteran said he had 7 to 8 bowel movements a 
day, without hematochezia.  The examiner observed that a note 
earlier that month by a gastroenterologist had reported 4 
bowel movements per day.  The examiner's opinion was the 
veteran had Crohn's disease which appeared to be stable.

More recently, during a VA domiciliary from December 2004 to 
April 2005, the veteran had no hospitalizations, and his 
Crohn's disease was noted to be asymptomatic.  Prednisone was 
not listed as one of his ongoing medications.

Thus, the evidence as a whole does not show more than 
moderately severe symptoms of Crohn's disease with frequent 
exacerbations.  Severe symptoms have not been shown, during 
the relevant time period, nor have numerous attacks a year, 
or malnutrition.  No overall decline in the veteran's health 
when the disease is in remission has been attributed to 
Crohn's disease.  See 38 C.F.R. § 4.114, DC 7323.  

The veteran contends that he should be granted separate 
ratings under various other diagnostic codes pertaining to 
the gastrointestinal system.  Specifically, it is argued that 
he should be assigned a separate rating for enteritis (DC 
7325), evaluated as irritable bowel syndrome (DC 7319), 
because he was awarded Social Security Administration (SSA) 
disability benefits for regional enteritis.  However, the 
rating schedule precludes the assignment of separate ratings 
for ratings under Diagnostic Codes 7301 through 7329; 7331; 
7342; and 7345 through 7348.  Rather, a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture.  38 C.F.R. § 4.114.  Thus, he 
can be evaluated under DC 7319 or 7323 or 7325, but not under 
more than one of those codes.  

In determining the most appropriate diagnostic code for an 
analogous rating for a closely related disease or injury, 
consideration is given not merely to similarity of symptoms 
but also to the (1) "functions affected," (2) "anatomical 
localization," and (3) "symptomatology."  Lendenmann v. 
Principi, 3 Vet. App. 345, 351 (1992); 38 C.F.R. § 4.20.  
Crohn's disease is indeed a type of enteritis: "Crohn's 
disease is synonymous with regional enteritis."  STEDMAN'S 
MEDICAL DICTIONARY 495 (26th ed. 1995).  However, enteritis is 
rated as irritable colon syndrome.  38 C.F.R. Part 4, 
Code 7325.  Irritable colon syndrome is a functional bowel 
disorder, whereas Crohn's disease and ulcerative colitis are 
both chronic inflammatory diseases of the bowel.  THE MERCK 
MANUAL OF DIAGNOSIS AND THERAPY 302, 312 (17th ed. 1999).  
Moreover, the veteran's current rating of 30 percent is the 
maximum rating for irritable colon syndrome.  See 38 C.F.R. § 
4.114, Code 7319.  Thus, ulcerative colitis is not only the 
most closely analogous condition to Crohn's disease, but also 
potentially more favorable, as it provides for higher 
ratings.  

It is also contended that separate ratings are warranted for 
hemorrhoids (DC 7336), fistula (DC 7330), and loss of 
sphincter control (DC 7332).  Service connection is not in 
effect for hemorrhoids, so a disability rating cannot be 
assigned for any symptoms associated with that condition.

As to fistulae, intestinal fistulae are rated under 
Diagnostic Code 7330, while fistulae in ano are rated under 
DC 7335, which are rated as for impairment of sphincter 
control, DC 7332.  These codes are not included in the 
diagnostic codes which cannot be combined, and separate 
ratings are not precluded.  Since Codes 7330 and 7332 are 
both based largely on the extent and severity of fecal 
discharge or leakage, the Board finds that the veteran can be 
assigned a separate rating under only one of these diagnostic 
codes without pyramiding, i.e., rating the same 
manifestations under different diagnostic codes.  38 C.F.R. § 
4.14.  Moreover, since the fistulae shown during the relevant 
time period have been fistulae in ano, DC 7332 is the most 
appropriate code.  

Under Diagnostic Code 7332, a 0 percent rating is warranted 
for healed or slight impairment, without leakage.  A 10 
percent rating is warranted for constant slight, or 
occasional moderate leakage.  A 30 percent rating is 
warranted if the impairment is manifested by occasional 
involuntary bowel movements that necessitate the wearing of a 
pad; a 60 percent rating is warranted for extensive leakage 
and fairly frequent involuntary bowel movements.  A 100 
percent disability rating is assigned for complete loss of 
sphincter control.  38 C.F.R. § 4.114, DC 7332.  

The numerous VA hospitalizations and domiciliary residences 
throughout the appeal period show that on a few occasions, he 
has had scrotal or perineal abscesses, which have been 
incised and drained.  In March 1999, he underwent incision 
and drainage of a perirectal abscess; anoscopy at that time 
did not disclose any evidence of a fistula.  However, in June 
1999, rectal examination disclosed two non-draining, non-
inflamed fistula tracts.  During a hospitalization in July 
2001, there was some drainage from a fistula.  

On the May 2003 VA examination, a history of fistulectomies 
in 1991 and 1999 was noted, and the veteran said more 
fistulous tracts had developed since that time.  He said he 
currently had a draining fistulous tract.  On examination, he 
had a draining fistulous tract to the left of the anal 
opening.  The pertinent diagnosis was anal fistulas.  The 
January 2004 VA examination also disclosed, on rectal 
examination, an area of either mucosal fissure or fistula, 
with a small amount of drainage, and evidence of two healed 
fistulae.  The examiner's opinion was the veteran had Crohn's 
disease which appeared to be stable, but there appeared to be 
evidence of a fissure or fistula which would suggest ongoing 
low grade activity.  However, in July 2004, he underwent 
surgery for a painful scrotal mass.  On examination, there 
were no obvious rectal fistulae or abscesses.  The scrotal 
mass found to be a smooth mass, not an abscess.  

Since the veteran has periodic anal fistulae, with slight 
leakage when present, he cannot be considered to have healed 
or slight fistulae, without leakage.  Thus, the veteran's 
recurrent fistulae, resulting in some leakage when present, 
more closely approximate the criteria for a 10 percent.  
Accordingly, a separate 10 percent rating is warranted for 
the veteran's anal fistulae, medically found to be due to his 
Crohn's disease.  See 38 C.F.R. § 4.7.  This rating is 
warranted because the veteran's symptoms are at a level 
between a 0 percent and a 10 percent rating; therefore, a 
rating higher than 10 percent is not warranted.    

Thus, the evidence establishes that the veteran's Crohn's 
disease has been no more than moderately severe for any 
distinct period of time since October 1997, and the 
preponderance of the evidence is against a higher rating 
under DC 7323.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, he has recurrent 
anal fistulae on occasion, for which a separate 10 percent 
rating, but no higher, effective October 1997, is warranted.  
In reaching this determination, the benefit-of-the-doubt rule 
has been applied.  See 38 U.S.C.A. § 5107(b).  

II.  Major Depressive Disorder

In an August 2003 rating decision, service connection for a 
major depressive disorder, secondary to Crohn's disease, was 
granted, effective in May 2003.  All evidence of the 
veteran's condition since the effective date must be 
carefully considered.  See Fenderson, supra.  

Psychiatric conditions are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According 
to the general rating formula, a mental condition is assigned 
a 50 percent rating when it results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9434.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

According to a VA psychiatric examination in August 2003, the 
veteran had been living in a substance abuse transitional 
living facility since 2002.  The veteran did not have any 
evidence of psychotic symptoms on examination, or impairment 
of thought processes.  He did not have any suicidal ideation.  
His level of depression was described as moderate, as 
reflected by a GAF score of 55.  The examiner stated that the 
depressive disorder, combined with the manifestations of 
Crohn's disease, had led to significant occupational and 
social impairment.  

The VA examination in February 2004 resulted in a diagnosis 
of major depressive disorder, recurrent, with a GAF of 55, 
noted to be reflective of moderate difficulty in social an 
occupational functioning, depressed mood, few close friends, 
distress in not having a significant other, difficulty 
functioning at work due to stress and anxiety associated with 
his Crohn's disease symptoms, and feelings of isolation.  

The veteran does not exhibit any of the specific symptoms 
which typify a 70 percent rating.  However, the criteria set 
forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Nevertheless, the 
estimated GAF on both examinations was 55 noted to be 
reflective of moderate impairment.  (The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).)  The remainder of the medical evidence similarly 
fails to show symptoms suggestive of a 70 percent rating.  

Evidence during the time period since May 2003 shows that the 
veteran has been hospitalized on numerous occasions primarily 
for treatment of alcohol intoxication and alcohol abuse.  
Although on a VA psychiatric examination in February 2004, 
the examiner noted that alcohol dependence in early full 
remission was secondary to his major depressive disorder, the 
hospitalization from July to August 2004 concluded exactly 
the opposite-that the veteran's mood disorder was substance-
induced.  The vast majority of the other medical evidence of 
record, beginning with a June 1996 hospitalization in Charter 
Behavior Health System, note a long history of drinking since 
the age of 14, and recurrent periods of daily drinking since 
about the age of 19, well before the Crohn's disease and 
secondary depressive disorder developed.  

More recently, he resided in a VA domiciliary from December 
2004 to April 2005, after completing a substance abuse 
treatment program.  He wished to continue in a supportive and 
structured environment with the goal of maintaining sobriety.  
The pertinent diagnoses were major depression and substance 
abuse.  However, the records do not show any evidence of 
symptoms warranting a rating higher than 50 percent.  He has 
not been suicidal or demonstrated impaired speech or 
thinking.  He is not unable to establish and maintain 
effective relationships; he remains close to his family 
members.  

Thus, the evidence as a whole shows that the veteran's 
primary problem has been alcohol dependence, and other 
substance abuse.  The symptoms of his service-connected major 
depressive disorder are not of a severity contemplated by an 
evaluation in excess of 50 percent.  Moreover, while the it 
may be said that his Crohn's disease and secondary depressive 
disorder, together, may have a greater impact on 
employability, the symptoms of Crohn's disease are rated 
separately, and he is in receipt of a TDIU rating for the two 
disabilities together.  His previous lost jobs have been 
attributed to alcohol abuse.  The medical evidence throughout 
the appeal period consistently shows symptoms commensurate 
with no more than a 50 percent rating.  

The preponderance of the evidence is against the claim, and 
the symptoms present do not more closely approximate the 
criteria for the higher rating.  Accordingly, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b);  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

III.  Veterans Claims Assistance Act of 2000

In a January 2004 letter, the claimant was advised of the 
information necessary to substantiate his claims for higher 
ratings.  The statement of the case provided the diagnostic 
criteria used to evaluate these disabilities, so he was aware 
of exactly what the medical evidence needed to show to 
warrant a higher rating.  He was also informed of his and 
VA's respective obligations for obtaining specified different 
types of evidence in the 2004 letter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Since all ratings have 
been assigned effective date of receipt of claim, there is no 
potential effective date issue that would warrant additional 
notice.  Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).   The 2004 letter did not tell him to provide 
any relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
However, he was provided with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statement of the case, and he is 
represented by counsel.  Moreover, he was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with these notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board also concludes VA's duty to assist has been 
satisfied.  Service medical records are on file, as are VA 
medical records, and private records identified by the 
veteran.  Records were obtained from the Social Security 
Administration in May 2002.  He has not identified any other 
potentially relevant records which have not been obtained.  
He has been afforded VA examinations as to both issues.  
There is no objective evidence showing a change in disability 
since the last examinations, in January and February 2004.

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board considering the merits of the claims 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

An initial rating higher than 30 percent for Crohn's disease 
is denied.

A separate 10 percent rating for fistula in ano, effective 
October 6, 1997, is granted.

An initial rating higher than 50 percent for major depressive 
disorder is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


